PER CURIAM.
In this appeal of the downward departure sentence imposed on Johnny Lee Campbell, the state contends the trial court erred in departing from the guidelines without filing written reasons in support thereof. We agree and reverse and remand for resentenc-ing within the guidelines. See State v. Colbert, 660 So.2d 701 (Fla.1995); Pope v. State, 561 So.2d 554 (Fla.1990). We note that Campbell is entitled to credit for the time he has served on community control. Fraser v. State, 602 So.2d 1299 (Fla.1992).
Reversed and remanded for resentencing.
THREADGILL, C.J., and LAZZARA and FULMER, JJ., concur.